Title: To George Washington from Major General William Heath, 12 June 1780
From: Heath, William
To: Washington, George



Dear General,
Roxbury [Mass.] June 12th 1780

I am just honored with yours of the 2d Instant. I shall proceed to Providence with all possible dispatch, and hope soon to have the pleasure of welcoming the officers of our illustrious Ally: but, it will be attended with an unavoidable expence, which scarcely any officer in these distracted times can bear unless he be assisted by the Public—Without it, I am sure that I cannot discharge the command with honor either to myself or country. I have once had a specimen—when his most christian Majesty’s Squadron under the command of the Count d’Estaing were in the Harbor of Boston: I must therefore request your Excellencys orders for such assistance as may appear to be necessary, or, if you should decline a step of this kind, that you would be pleased to represent it to those who have an undoubted right to do it.
your Excellency’s knowlege of the present times, State of the currency, & Situation of the officers of the american Army renders it unnecessary for me to Say more on this head.
A part of my necessary Baggage was left at the Highlands. Will you obligingly advise whether it will be best to let it rest there, or have it sent to some other place? this will no doubt be governed by your Excellencys designs respecting my future destination. I have the honor to be With the greatest respect your Excellencys Most obedt Servt

W. Heath

 